McKINSTRY, J., Concurring.
I concur in the judgment. The transcript shows a substantial conflict in the evidence bearing upon several of the issues and findings. It has frequently been held here that a motion for a new trial on the ground of the insufficiency of the evidence is addressed to the sound legal discretion of the court below, and that an order granting a new trial on that ground will not be reversed unless it appears there has been manifest abuse of discretion: Pierce v. Schaden, 55 Cal. 406; Bronner v. Wetzlar, 55 Cal. 419; Phelps v. Union C. M. Co., 39 Cal. 410; Hall v. Banning, 33 Cal. 522. Such manifest abuse of discretion does not appear.
The circumstance that there was a change in the incumbency of the bench, intermediate the trial and the determination of the motion for a new trial, makes no difference in the application of the rule: Altschul v. Doyle, 48 Cal. 435; Macy v. Davila, 48 Cal. 646; Blum v. Sunol, 11 Pac. C. L. J. 275.